United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2356
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Arnett J. Bonner,                       *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 11, 2010
                                Filed: February 23, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Arnett Bonner appeals the 112-month sentence the district court1 imposed after
granting the government’s Fed. R. Crim. P. 35(b) motion to reduce Bonner’s sentence
based on substantial assistance. Upon careful review, we conclude that we lack
jurisdiction to review Bonner’s appeal. See United States v. Haskins, 479 F.3d 955,
957 (8th Cir. 2007) (per curiam) (jurisdiction over appeal of Rule 35(b) sentence is
governed by 18 U.S.C. § 3742(a); although defendant framed issue as sentence’s
overall reasonableness, he was appealing court’s ruling on motion to reduce sentence,

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
and court lacked jurisdiction because he did not satisfy § 3742(a) criteria).
Accordingly, we grant counsel leave to withdraw and we dismiss this appeal for lack
of jurisdiction.
                      ______________________________




                                        -2-